IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

MARCH 12, 2004
____________________________

NO. 07-03-0219-CV

LYNDA RISINGER-HERSEY AND REGINALD S.Y. LEE, APPELLANTS

V.

CYNTHIA HERSEY, TRUSTEE OF THE FRANK J. HERSEY FAMILY TRUST,
JUSTIN HERSEY AND TRAVIS HERSEY, ET AL., APPELLEES
_________________________________

NO. 07-03-0339-CV

REGINALD S.Y. LEE, APPELLANT

V.

THE FRANK J. HERSEY FAMILY TRUST, JUSTIN HERSEY
AND TRAVIS HERSEY, APPELLEES
_________________________________

NO. 07-04-0041-CV

REGINALD S.Y. LEE, APPELLANT

V. 

JUSTIN HERSEY, TRAVIS J. HERSEY AND THE FRANK 
J. HERSEY FAMILY TRUST, APPELLEES
_______________________________

FROM THE COUNTY COURT AT LAW NO. 1 OF MONTGOMERY COUNTY;

NO. 01-15925-P; HONORABLE DENNIS WATSON, JUDGE
_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ORDER ON MOTIONS
	The court has considered the submissions of the parties in response to our February
17, 2004 letter concerning determination of the trial court's jurisdiction.  After reviewing the
documents submitted, and portions of the record, we have determined we will not review
the jurisdictional issue prior to submission of the other issues.  The clerk's record in 07-03-0219-CV is due on March 26, 2004.  The parties' briefs in that appeal will be due in
accordance with Rule of Appellate Procedure 38.6.  
	Also pending before the court is appellees' motion to transfer appellant's appeal from
the second turnover order from the Ninth Court of Appeals to this court, to consolidate it
with the appeal from the first turnover order, pending under docket number 07-03-0339-CV,
and to set dates for the filing of the parties' briefs.  Pursuant to an order of the Supreme
Court, the appeal was transferred to this court on January 28, 2004 and was assigned
docket number 07-04-0041-CV.  This action rendered moot appellees' request to transfer
that appeal.  The Rules of Appellate Procedure do not provide for the consolidation of
appeals and the request to do so is denied.  However, in the interest of economy, we
authorize the parties to file briefs addressing both appeals.  On the filing of the record in
07-04-0041-CV, appellant shall have 30 days to file a brief supplementing or replacing his
brief in 07-03-0339-CV.  Appellees then shall have 30 days to file a brief addressing both
appeals.
	The court reserves ruling on the Herseys' requests to hold Lee in contempt and to
impose sanctions.
							Per Curiam

 of its determination, the trial court shall prepare and file written findings
of fact and conclusions of law and cause them to be included in a supplemental clerk's
record.  The hearing proceedings shall be transcribed and included in a supplemental
reporter's record.  These supplemental records shall be submitted to the clerk of this court
no later than December 5, 2005.

						Per Curiam


1. Further reference to Texas Rules of Appellate Procedure will be by reference to
"Rule __."